
	
		I
		111th CONGRESS
		2d Session
		H. R. 5585
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Carter (for
			 himself, Mr. Culberson,
			 Mr. Olson,
			 Mr. Djou, Mr. McCaul, Mr.
			 Smith of Texas, Mr.
			 Putnam, Mr. Sensenbrenner,
			 Mr. Rooney,
			 Mr. Fleming,
			 Mr. Boyd, Mr. Stearns, Mr.
			 Gohmert, and Mr. Harper)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide a statutory waiver of compliance with the
		  Jones Act to foreign-flagged vessels assisting in responding to the Deepwater
		  Horizon oil spill, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Assistance from International
			 Vessels for Emergency Response Act or the
			 WAIVER
			 Act.
		2.WaiversNotwithstanding any other provision of law,
			 section 12112 and chapter 551 of title 46, United States Code, shall not apply
			 to any vessel documented under the laws of a foreign country while that vessel
			 is engaged in containment, remediation, or associated activities in the Gulf of
			 Mexico in connection with the mobile offshore drilling unit Deepwater Horizon
			 oil spill.
		
